Citation Nr: 0218730	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  96-13 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1991 to July 
1991, and an additional period of active duty for training 
(ACDUTRA) in July 1993.

This appeal is from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). The decision, in pertinent part, 
disallowed entitlement to service connection for residuals 
of a left knee injury.

In February 1998, the veteran testified at a personal 
hearing before the undersigned Member of the Board sitting 
at the RO, a transcript of which has been associated with 
the claims folder.

This matter was previously before the Board in August 
1998, at which time it was remanded for additional 
development.  The requested development having been 
undertaken, the case has been returned to the Board for 
appellate review.


FINDING OF FACT


The veteran does not have a current left knee disability.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
a Statement of Medical Examination and Duty Status dated 
in July 1993, which shows that the veteran sustained a 
left knee trauma while playing basketball during a period 
of active duty for training.  The statement included an 
unverified indication that the injury was in the line of 
duty.  The associated treatment records show that the 
veteran received follow-up treatment for left knee pain 
the next day and was returned to light duty.

A VA examination report dated in March 1995, shows that 
the veteran reported left knee pain upon his return from 
duty in the Persian Gulf after running three miles.  He 
indicated that he had never gone to sick call in the 
Persian Gulf to report the knee pain.  He described the 
pain in the left knee cap with radiation to both sides of 
the left knee, occurring after starting to run.

Physical examination revealed no swelling or deformity of 
the left knee.  There was no medial or lateral instability 
of the left knee upon stress valgus and varus.  There was 
no anterior and posterior instability of the left knee 
with a negative anterior and posterior drawer test.  He 
had a positive patellar grinding test on the left knee.  
There was no tenderness to palpation of the left knee.  
The diagnosis, in pertinent part, was left knee 
arthralgia, by history.

During his February 1998 hearing before the undersigned 
Member of the Board, the veteran testified that he injured 
his left knee during active duty for training in July 1993 
while undergoing field training exercises.  He stated that 
he reported to sick call at the time, but no X-rays were 
taken and was simply told that he had a concussion of the 
knee and that nothing was broken.  He added that he has 
treated his symptoms, which include pain and swelling, on 
his own using various ointments and a brace.

This matter was previously before the Board in August 
1998.  The Board remanded the issue for additional 
development, citing a VA regulation which provides that 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  See 38 
C.F.R. § 4.59 (2002).  The Board determined that it was 
unclear from the March 1995 examination report whether a 
positive patellar grind test meant that the examiner 
appreciated crepitation within the joint, and whether it 
was evidence of disease in the left knee.  The Board 
directed that the RO request the examiner to explain the 
meaning of the finding.

A VA examination report dated in October 1998, shows that 
the veteran was re-examined and reported no left knee 
pain.  He reported no current treatment and that he was 
not taking any medication for pain.  He added that he had 
not seen any doctors due to the knee over the course of 
the preceding year.  He did note that, occasionally, 
sitting for a long time would precipitate the symptoms, 
but they would be relieved with Ice Hot.  He was in no 
need of crutches, brace, cane or corrective shoes for 
ambulation.  There was no history of surgeries to the left 
knee; dislocation or recurrent subluxation of the left 
knee; or symptoms of inflammatory arthritis of the left 
knee.  He indicated that he was working as a construction 
inspector, and that he had not been absent from his job 
due to his left knee condition.  He referred to no 
functional impairment or limitations as a result of his 
left knee condition.

Range of motion of the left knee was within normal limits 
with no painful motion.  There was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, and guarding 
of the left knee.  He had a positive patellar grinding 
test on the left knee.  There was no crepitation of the 
left knee.  He had a normal gait and there was no 
ankylosis or leg discrepancy.  X-rays of the left knee 
were ordered.

The diagnosis was negative musculoskeletal left knee joint 
examination.  The examiner commented that the veteran had 
a negative left knee examination, except for positive 
patellar grinding test.  He noted that 50 percent of the 
people have a positive patellar grinding test with no 
evidence of joint pathology with a normal finding and no 
pathology.  There was no crepitation felt.  He added that 
X-rays taken of the left knee showed no evidence of bone 
or joint pathology.  The findings were said to be normal.

A VA examination report dated in April 1999, shows that 
the veteran reported a history of left knee pain since 
sustaining a medial trauma in 1990.  He reported more 
significant pain with bending and running, but denied 
further swelling.  He added that he treated his symptoms 
with Motrin, rest and massages.  He denied any side 
effects.  He indicated that he used a left knee brace when 
exercising, but did not use any ambulatory aids.  He 
reported no history of surgery to the left knee, no prior 
episodes of dislocation, no effusion and no warmth.  There 
were crepitations noted in the left knee.  X-rays of the 
knee were recommended.  The diagnosis was old left knee 
trauma.

In an August 1999, addendum to his examination report, 
dated in October 1998, the examiner opined that the 
positive patellar grinding test was not evidence of a 
disease or any other pathology on the patella or left knee 
joint.  He further opined that the veteran had no left 
knee joint musculoskeletal joint pathology and that the 
positive patellar grinding test of the left knee was a 
normal finding, and not related to injury in service in 
July 1993.

Criteria

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Although not shown in service, service connection may 
still be granted for arthritis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).

Analysis
Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) 
(codified at 38 C.F.R. § 3.159).

The Board finds that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, San Juan, Puerto Rico.  The treatment records have 
been obtained from the identified facility and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the 
veteran.  Moreover, he has been afforded several VA 
examinations.  The Board is of the opinion that there is 
sufficient medical evidence on file to permit a 
determination of the issue on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

Specific notice letters were also sent to the veteran in 
August 1996 and July 2002, advising him to submit 
additional evidence in support of his claim.  The July 
2002 letter advised him of the type of evidence the VA 
would obtain and the type of evidence he should submit.  
It advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also shows that the RO has informed the veteran 
of the evidence needed to substantiate his claims through 
issuance of a rating decision, a Statement of the Case 
sent in January 1996, Supplemental Statements of the Case 
issued in March 1997 and July 2002, the August 1998 Board 
Remand, and associated correspondence.  In this regard, 
the veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by, where possible, 
obtaining and associating with the claims file any 
additional evidence mentioned by the veteran.  The 
Statement of the Case and Supplemental Statements of the 
Case also listed all evidence obtained and considered by 
the RO.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  He testified at 
a personal hearing before the undersigned Member of the 
Board at the RO in February 1998.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  The Board is also 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his 
claims is required to comply with the duty to assist him 
as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural 
actions of the RO are in essential agreement with and 
adhere to the mandates of the VCAA with respect to the 
duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v Brown, 4 Vet. 
App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so as 
noted earlier.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand of his case to the RO for adjudication of 
his claim under the new law would only serve to further 
delay resolution of his claims.  See Bernard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue or for further 
development by the Board.  Such action would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that 
such actions are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The evidence of record has shown that during the veteran's 
period of active duty for training, in July 1993, he was 
treated for left knee trauma sustained while playing 
basketball.   He was also treated the following day and 
released from treatment with no record of residual 
disability.

Subsequent to service, the March 1995 VA examination 
revealed  no swelling, deformity, medial or lateral 
instability, anterior and posterior instability or 
tenderness to palpation of the left knee.  There was a 
positive patellar grinding test, but the diagnosis was 
limited to left knee arthralgia by history only.

The October 1998 VA examination was completely negative of 
left knee pathology.  Although there had been positive 
patellar grinding test, the examiner concluded that the 
findings were normal.  The April 1999 VA examination 
revealed subjective symptoms reported by the veteran, but 
demonstrated only some crepitations.  The diagnosis was 
limited to old left knee trauma.  The August 1999 addendum 
confirmed that the positive patellar grinding test was not 
evidence of a disease or any other pathology on the 
patella or left knee joint, and that the veteran exhibited 
a normal left knee finding that was not related to injury 
in service in July 1993.

Although there is evidence of record that the veteran 
sustained a left knee injury during his period of active 
duty for training, the veteran had not presented competent 
medical evidence that he has a current left knee 
disability.  On the contrary, the probative medical 
evidence, which has been based upon the findings of 
examination and radiological testing, has specifically 
demonstrated that the left knee currently does not exhibit 
any residual pathology related to the injury in service in 
July 1993.

The Board recognizes that the April 1999 examination 
revealed crepitation and referred to old left knee trauma; 
however, this determination was made without review of the 
record.  The October 1998 and August 1999 examination 
report and addendum were based on a review of the record 
and x-ray reports.

Although the veteran believes he has current left knee 
pathology, he has not shown that he is qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board is also not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has a current left knee disability 
that is etiologically related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

As noted above, the April 1999 VA examiner seems to 
support that the veteran's left knee exibited crepitation, 
indicating disease.  Nevertheless, the Board finds that 
this one indication is outweighed by other evidence that 
does not show crepitation nor does it show a current 
disability.  Moreover, the examiner in reaching his 
conclusion in August 1999 that the veteran did not have a 
left knee disability again reviewed the record and 
explained why previous findings of positive patellar grind 
test did not demonstrate left knee disability.  The far 
greater weight of the medical evidence affirms that the 
veteran does not have a current left knee disability.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a left knee injury is denied.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for residuals 
of a left knee injury.  See Gilbert, 1 Vet. App. at 53.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.



		
	HOLLY MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

